OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated March 13, 2002, as amended March 26, 2002, the petitioner was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised were referred to the Honorable Gabriel Kohn, as Special Referee, to hear and report. The order, as amended, the notice of petition, and the petition dated *88April 8, 2002, were duly served upon the respondent by publication in the New York Law Journal from April 15, 2002, through April 19, 2002. The petition contains three charges of professional misconduct, including neglect of legal matters entrusted to him and abandonment of his practice.
The petitioner now moves to impose such discipline upon the respondent as the Court deems appropriate based upon his failure to file an answer to the petition within 10 days after publication, as directed in the order dated March 13, 2002, as amended March 26, 2002, and to impose such discipline upon the respondent as the Court deems appropriate.
The respondent failed to submit an answer to the petition within the time allowed or to make an application for an extension of time to answer. Accordingly, he is in default and the charges against him must be deemed established.
Although served with the notice of motion to impose discipline based upon his default by publication in the. New York Law Journal on June 3, 4, 5, 6, and 7, 2002, the respondent has failed to reply.
Accordingly, the petitioner’s motion is granted, the respondent is disbarred on default, and effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and S. Miller, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent as the Court deems appropriate based upon his failure to appear or answer is granted; and it is further, .
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Glen Jay Koch, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Glen Jay Koch, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in rela*89tion thereto, and (4) holding himself out in any way as an attorney and counselor-at-law, and it is further,
Ordered that service upon the respondent shall be effectuated by publication of this opinion and order, in a manner to be designated by the Chief Counsel for the petitioner as most likely to give notice to the respondent; and it is further,
Ordered that upon satisfactory completion of service by publication, the petitioner shall file proof of such service with the Clerk of this Court.